UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1570



RONALD LOUIS STAVES,

                                              Plaintiff - Appellant,

          versus

CHARLES T. PETERS, JR., Director; WILLIAM R.
MYERS, JR., Senior Structural Engineer; CLAUDE
G. COOPER; DYETT B. ELLIS, Senior Building
Inspector,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-95-1038-R)


Submitted:   November 21, 1996            Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Louis Staves, Appellant Pro Se. Beverly Agee Burton, Assis-
tant City Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

employment discrimination action and denying reconsideration of the

dismissal. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Staves v. Peters, No. CA-95-
1038-R (E.D. Va. Mar. 12 & 20, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2